Citation Nr: 1705006	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  05-17 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral strain with spondylolysis defect L5 and spina bifida occulta defect, S1, rated as 20 percent disabling prior to December 10, 2015, and 40 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the Marine Corps from March 1978 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to a disability rating in excess of 10 percent for the Veteran's lumbosacral spine disability.  In an April 2005 rating decision, the RO granted an increased 20 percent rating, effective January 9, 2004.  Later that month, the RO issued a Statement of the Case (SOC) which assigned an effective date of July 29, 2003 for the award of increased compensation.  The Veteran perfected an appeal.

In a May 2008 decision, the Board denied entitlement to a rating in excess of 20 percent for the Veteran's lumbosacral spine disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court issued a memorandum decision vacating the Board decision with respect to this issue and remanding the matter for development consistent with the Court's decision.  Notably, the Court considered and rejected the Veteran's argument that he was entitled to separate ratings for his lumbosacral spine symptoms, finding that VA's interpretation of 38 C.F.R. § 4.71(a) (specifically, the rating formula for disease and injuries of the spine) as permitting the assignment of only one disability rating was proper.  The Court also upheld the Board's finding that VA had provided adequate notice to the Veteran regarding his claim.

In November 2011, and again in May 2015, the Board remanded the appeal for evidentiary development.

In an October 2016 rating decision, the RO granted an increased 40 percent rating for the Veteran's lumbosacral spine disability, effective December 10, 2015.  Because higher schedular ratings are available and the Veteran is presumed to seek the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to separate disability ratings for neurological impairment associated with the Veteran's service-connected lumbosacral spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's chronic lumbosacral strain with spondylolysis defect L5 and spina bifida occulta defect, S1, has been shown to be productive of functional loss that more nearly approximates forward flexion of the thoracolumbar spine limited to 30 degrees or less.  Ankylosis of the spine has not been shown.


CONCLUSIONS OF LAW

1.  Prior to December 10, 2015, the criteria for the assignment of a 40 percent disability rating for the Veteran's chronic lumbosacral strain with spondylolysis defect L5 and spina bifida occulta defect, S1, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5239 (2015).

2.  The criteria for the assignment of a rating in excess of 40 percent for the Veteran's chronic lumbosacral strain with spondylolysis defect L5 and spina bifida occulta defect, S1, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5239 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, the RO mailed the Veteran a letter in March 2007 providing the requisite notice, which the Court subsequently found in its September 2010 memorandum decision to be adequate.  VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim on appeal.  Specifically, VA has obtained all relevant VA outpatient records, as well as the Veteran's service treatment records.  Lay statements of the Veteran have also been associated with the record and have been reviewed.  In addition, VA afforded the Veteran medical examinations pertaining to his lumbosacral spine disability in September 2004, October 2007, March 2013, and December 2015.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed in-person examinations (including range of motion testing), and offered assessments of the Veteran's functional impairment based on their findings.  As such (and for the reasons discussed below), the Board finds that the examinations of record, considered collectively, are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the issue herein decided.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that his service-connected chronic lumbosacral strain with spondylolysis defect L5 and spina bifida occulta defect, S1, is more severe than what is contemplated by his current disability rating.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

The Veteran's lumbosacral spine disability is currently rated under Diagnostic Code 5239 (spondylolisthesis or segmental instability), based on limitation of motion as applied under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71(a).  He is in receipt of a 20 percent rating prior to December 10, 2015, and a 40 percent rating thereafter.

Disability of the spine may be evaluated under either the General Rating Formula or under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes (Diagnostic Code 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id.

The Board notes that the rating criteria for disability of the spine were amended effective September 26, 2003.  See 68 Fed. Reg. 51,454-51, 458 (Aug. 27, 2003).  In this case, service connection for the Veteran's lumbosacral spine disability was granted in 1988, and consequently his symptoms were initially evaluated under the former Diagnostic Code 5295.  Because the instant claim for increased compensation was filed in March 2004, however, only the amended criteria will be addressed in evaluating the nature and severity of the disability.  The Board likewise notes that, during the pendency of this appeal, the Veteran's lumbosacral spine disability has also been evaluated under Diagnostic Code 5237 (lumbosacral or cervical strain) and Diagnostic Code 5003 (degenerative arthritis).  These Diagnostic Codes both apply ratings based on limitation of motion as applied under the General Rating Formula or the formula for rating IVDS.  See 38 C.F.R. § 4.71(a).

Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Note (1) of the General Rating Formula provides that VA should evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  Id.

Diagnostic Code 5243 provides a 20 percent rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is provided for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is provided for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

The Veteran filed the instant claim for increase in March 2004.  At that time, VA outpatient records reflect that he was participating in physical therapy for discogenic pain with a history of multilevel degenerative disc disease and disc bulge.  A January 9, 2004 consult note reflects the Veteran's reports of constant pain, spasms, and difficulty with prolonged sitting, bending, and lifting.  Range of motion testing revealed pain in flexion of the lumbar spine at 30 degrees with pain on palpation and marked muscle tightness.

On VA examination in September 2004, the Veteran reported worsening pain, soreness, and tenderness in his back which radiated into his buttock and left leg.  The examiner noted a history of spina bifida and spondylolysis at L5.  Flare-ups were noted with repetitive use causing increased aching, pain, soreness, and fatigability.  The Veteran reported that he could only be "up" for less than one-half hour at a time before having to take a break.  No other systemic or bowel or bladder dysfunction was noted.  On physical examination, there was tenderness to soreness and pain to palpation with no increased kyphosis or scoliosis.  The Veteran could flex to 45 degrees and could extend, bend, and rotate to 20 degrees with moderate pain throughout the range of motion.  He could ambulate without assistance, and there was normal sensation and strength in both lower extremities.  The examiner noted that repetitive use did cause an increase in aching, pain, soreness, and fatigability, but remarked that "no range of motion change could be recorded on today's examination."  Following the examination, magnetic resonance imaging (MRI) revealed multi-level disc herniations in the lumbosacral spine.

In August 2005, the Veteran reported that he had back spasms which "prevent me from being on my feet."  He indicated that the spasms had gotten worse.  Thereafter, VA outpatient notes indicate continued reports of back pain with radiculopathy into both legs.

On VA examination in October 2007, the Veteran reported that his back pain was getting worse, including episodes that become incapacitating.  The examiner noted that the Veteran had radicular pain into both legs, worse on the left side where he reported numbness, tingling, and paresthesias.  On physical examination, there was no indication of an increase in kyphosis or scoliosis.  Lumbosacral tenderness was noted.  Range of motion revealed forward flexion from 0 to 55 degrees with lateral flexion and rotation from 0 to 20 degrees bilaterally.  The examiner noted that the Veteran exhibited pain "throughout the range of motion" and that repetitive use caused "increasing symptomatology."  In addition, he reported flare ups with repetitive use, as well as painful motion, spasm, and tenderness across the lumbar spine.  There was diminished sensation in the left leg.  The examiner noted that the Veteran had had 4 incapacitating episodes in the past year, with each lasting 1 to 2 weeks.  An X-ray showed scoliosis and spina bifida.

In April 2011, the Veteran's attorney submitted a brief arguing that the Veteran was entitled to a 60 percent rating based on his history of incapacitating episodes.  In support, the Veteran submitted an affidavit stating: "I have had incapacitating episodes lasting a total duration of at least six weeks each year since 2003."  He further stated: "Since July 2003, my back problems have caused extreme pain, muscle spasms, and stiffness in my back."  He reported problems with prolonged standing and numbness and burning in his legs, as well as altered gait.  His wife also submitted an affidavit stating: "At least a couple times a week, [the Veteran] is not able to even get out of bed because of his back problems."

On VA examination in March 2013, the Veteran reported worsening back pain and bilateral leg paresthesias.  He reported flare-ups of back pain during which use resulted in increased pain.  Range of motion testing revealed forward flexion to 45 degrees, with objective evidence of painful motion at 20 degrees.  Extension ended at 0 degrees, and lateral flexion and rotation to 10 degrees, bilaterally, with pain at 0 degrees.  The Veteran was able to perform repetitive-use testing with no changes in range of motion.  Additional functional impairment was noted in the form of decreased movement, pain on movement, and interference with sitting, standing, and/or weight-bearing.  Localized tenderness or pain to palpation and abnormal gait were noted.  Muscle strength testing was normal.  Sensation in the right thigh and knee was decreased.  The examiner noted that there were signs and symptoms of radiculopathy involving the L2/L3/L4 nerve roots that was mild in severity.  No other neurologic abnormalities were noted.  The Veteran was noted to have IVDS; however, the examiner indicated that the total duration of all incapacitating episodes over the past 12 months was less than 1 week.  The Veteran used a cane to ambulate.  There was no evidence of vertebral fracture.  In terms of occupational impact, the examiner noted that the Veteran was limited to sedentary work due to his back problems.

In June 2013, the Veteran sought treatment after falling and injuring his back.  Imaging subsequently revealed a possible mild compression fracture at L3, along with disc bulging, foraminal narrowing, and possible nerve root impingement.  Several weeks later, in late July 2013, he was hospitalized after another fall.  The admitting diagnosis was a T4 and L3 fracture.  He complained of intense back pain at a "constant 10/10."  He was discharged a few days later.  Subsequent VA treatment notes reflect that he continued to be followed for back pain.

In April 2014, the Veteran underwent a below-the-knee amputation of his right leg as a result of a blood clot.  He subsequently became wheelchair bound.

In May 2015, the Veteran's attorney submitted a brief contending that the Veteran's lumbosacral spine disability was rated under an improper Diagnostic Code.  The attorney cited Lendenmann v. Principi, 3 Vet. App. 345 (1992), for the proposition that the Board consider three factors in deciding whether to assign an analogous rating, namely, the functions affected by the condition, the location of the condition, and whether the symptoms are similar.  See id. at 350-51.  The attorney indicated that the "predominant and recurring problem" for the Veteran has been "chronic pain," and asserted that Diagnostic Code 9422 (governing "pain disorder") was appropriate.  See 38 C.F.R. § 4.130.

On VA examination in December 2015, the Veteran reported that he had been wheelchair bound for the past year and 9 months.  The resulting chronic sitting increased the burning, throbbing, sharp pain in his back and resulted in severe back spasms occurring 2 or 3 times per month rendering him bedridden 3 or 4 days per month.  He also reported severe pain and numbness in his legs; the examiner noted that the leg and back symptoms together made him bed-bound 3 days per week.  The Veteran reported that he had "spent the last year in the hospital."  Range of motion testing revealed forward flexion limited to between 20 and 30 degrees with pain; 0 degrees of extension; 20 degrees of lateral flexion bilaterally; and 0 degrees of lateral rotation.  There was localized tenderness or pain on palpation, identified as "7 out of 10 pain" to light touch of the mid-lumbar area.  Bilateral flexion could be performed only once due to pain and fatigue; forward flexion could be repeated 3 times.  The examiner noted that pain, weakness, fatigability, and incoordination significantly limited functional ability with repeated use and flare-ups; in terms of range of motion, these factors limited the Veteran to 0 degrees in all areas.  In addition, guarding and muscle spasm was observed.

Muscle strength testing was 4/5 in the lower extremities, with atrophy of the back muscles noted.  Sensation to light touch was absent or decreased in both lower extremities.  Radiculopathy of the sciatic nerve was noted to be mild with severe pain and paresthesias.  There was no evidence of ankylosis of the spine.  With respect to other neurologic abnormalities, the Veteran reported diminished sensation of urination and defecation at times.  The examiner opined that these symptoms were "as likely as not" caused by his lumbosacral spine condition.  With respect to incapacitating episodes due to IVDS, the examiner noted that the Veteran had been bed bound due to amputation; however, the examiner added that his spine symptoms had "[severely] added to his functional limitation and result in being bed bound more."  In closing remarks, the examiner elaborated that while the Veteran's amputation was the "primary cause of his disability," his "chronic back pain, due to his service connected back conditions, has worsened markedly due to the limitations posed by his convalescence from the [amputation]."  The examiner noted that the two conditions "are now inextricably intertwined, each one exacerbating the other," and that the Veteran's "back disability has significantly contributed to his current disability and lengthened his convalescence."

Following the December 2015 examination, the Veteran has continued to receive treatment at VA outpatient facilities for his back pain.

When applying the rating criteria to the facts of this case, the Board finds, as an initial matter, that the currently assigned "staged" rating for the Veteran's lumbosacral spine disability is not warranted.  A review of the record shows that his lumbosacral spine symptoms have remained constant throughout the appeal period.  Indeed, range of motion testing performed during the January 9, 2004 physical therapy consult (prior to the submission of his claim) indicate flexion of the spine limited to 30 degrees with pain.  Thereafter, the objective medical evidence shows that, more often than not, the Veteran's forward flexion has been limited to 30 degrees or less, particularly when factoring in additional functional loss such as painful motion, weakness, fatigability, and incoordination.  Moreover, the Veteran has reported constant, severe back pain throughout the pendency of his claim.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-207.  Accordingly, the Board finds that the criteria for a 40 percent rating were met prior to December 10, 2015.  To the extent the Veteran avers that he is entitled to an increased rating prior to that date, his claim will be granted.

However, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 40 percent at any time during the appeal period.

First, an increased rating is not warranted with respect to limitation of motion under the General Rating Formula.  In short, the Board can find no evidence in the record indicating ankylosis of the Veteran's spine, as is required for a rating in excess of 40 percent.  The most recent VA examination report, from December 2015, indicates a negative response with regard to ankylosis, and there is no indication of ankylosis in any of the voluminous VA outpatient or inpatient treatment records.  As such, there is no basis for a higher rating under the General Rating Formula.  38 C.F.R. § 4.71(a).

Second, the Board finds that the Veteran's IVDS has not been shown to be productive of incapacitating episodes of such frequency as would justify a higher schedular rating.  See id. at Diagnostic Code 5243.  As noted above, the Veteran has asserted that his back problems necessitate bed rest for a period of longer than 6 weeks over a 1-year period, and therefore argues he is entitled to a 60 percent rating under Diagnostic Code 5243.  For purposes of rating disability under Diagnostic Code 5243, Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.  In this case, while the Veteran has medically-documented IVDS with a history of flare-ups that necessitates a certain amount of bed rest, there is no indication in the record of physician-prescribed bedrest specifically on account of IVDS for at least 6 weeks over a 12-month period.  The Board is aware that, since his right leg amputation in April 2014, the Veteran has been bed-bound for several days each week.  The Board is likewise aware, based on his history of IVDS and the findings contained in the December 2015 VA examination report, that a portion of this incapacitation is attributable to his back problems.  However, the December 2015 VA examination report made clear that the Veteran's amputation, not his back, was the primary cause of his being bed bound.  There is thus no credible evidence demonstrating that his IVDS results in incapacitating episodes that would warrant a 60 percent rating.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his lumbosacral spine disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed, specific, and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  In fact, the Veteran's contentions were taken into consideration when assigning the current 40 percent rating throughout the course of the appeal.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Finally, the Board has considered the Veteran's attorney's contention that the Veteran's disability should be rated analogously to "pain disorder," pursuant to Diagnostic Code 9422.  In this regard, the Board notes that it is permissible to switch Diagnostic Codes to reflect more accurately a claimant's symptoms.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Indeed, one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board is likewise well aware that VA has a duty to grant claimants the maximum benefits available by law.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  On review, however, the record establishes that the currently assigned Diagnostic Code is most appropriate for rating the Veteran's symptoms.  Diagnostic Code 9422 appears in the Schedule of Ratings for Mental Disorders as a somatoform disorder.  There is no allegation that the disability on appeal is productive of psychiatric pathology.  See 38 C.F.R. § 4.130.  Rather, the Veteran's attorney appears to contend that the Veteran's chronic back pain is not adequately contemplated by his current rating.  In this regard, the Board notes again that the current rating contemplates pain as well as limited motion and functional loss.  Accordingly, given the Veteran's symptomatology, the most appropriate Diagnostic Code for rating purposes is Diagnostic Code 5239.

In sum, the evidence deemed most probative by the Board establishes that the Veteran's chronic lumbosacral strain with spondylolysis defect L5 and spina bifida occulta defect, S1, more nearly approximates the criteria for a 40 percent rating throughout the entire period of the appeal.  The preponderance of the evidence is therefore against a rating in excess of 40 percent.

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the evidence of record is against a finding that the Veteran's service-connected lumbosacral spine disability is so exceptional or unusual as to warrant the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided under 38 C.F.R. § 3.321(b)(1) as "governing norms" (including marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluation for the Veteran's lumbosacral spine disability.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's lumbosacral spine disability is productive of limitation of motion, difficulty with prolonged standing or lifting, painful motion, stiffness, weakness, disturbance of locomotion, altered gait, and flare-ups, including incapacitating episodes of IVDS.  The rating assigned for this condition fully contemplates the symptomatology described above.  Moreover, the Veteran is in receipt of separate disability ratings for bilateral lower extremity sciatic radiculopathy associated with his lumbosacral spine disability.  His neurologic symptoms, including bladder and bowel impairment, are addressed in the Remand section below.  In sum, it cannot be said that the available schedular evaluation for the specific disability on appeal is inadequate.

The Board observes also that, even if the available schedular evaluation for the disability at issue is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  In short, while he has been hospitalized on occasion for back pain, there is no indication that he has required frequent periods of hospitalization for his lumbosacral spine disability.  Moreover, while his disability does affect his employability, the Board notes that he has already been awarded a TDIU, and there is nothing in the record to indicate that his lumbosacral disability causes impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  As noted above, the Veteran has reported limitation of motion, difficulty with prolonged standing or lifting, painful motion, stiffness, weakness, disturbance of locomotion, altered gait, and incapacitating flare-ups, all of which have impacted his ability to work.  However, these symptoms are explicitly considered in his schedular evaluation.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.


ORDER

Prior to December 10, 2015, entitlement to a 40 percent rating for the Veteran's chronic lumbosacral strain with spondylolysis defect L5 and spina bifida occulta defect, S1, is granted.

Entitlement to a rating in excess of 40 percent for the Veteran's chronic lumbosacral strain with spondylolysis defect L5 and spina bifida occulta defect, S1, is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability; when the record indicates that the disability or signs and symptoms of disability may be associated with active service; and when the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During his December 2015 VA examination, the Veteran reported neurological symptoms, including bowel and urinary incontinence, that may be related to his service-connected lumbosacral spine disability.  Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provides that neurological symptoms must be rated separately, under the appropriate Diagnostic Code.  38 C.F.R. § 4.71(a).  Although the Board has found the relevant VA examination reports adequate for the purpose of rating the manifestations of the Veteran's lumbosacral spine disability, the evidence of record is insufficient to evaluate his neurological symptoms.  Thus, a remand is necessary in order to provide VA examinations for his neurologic abnormalities, to include bowel and urinary incontinence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to evaluate any neurological impairment associated with the Veteran's service-connected lumbosacral spine disability, to include bowel and/or bladder incontinence.  The examiner should review the claims file, conduct any studies and/or tests deemed necessary, and provide information responsive to the criteria listed in the appropriate Diagnostic Codes.

2.  After the development requested above has been completed, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


